OPINION — AG — ** AUDITS OF COUNTY — AD VALOREM TAXES ** BECAUSE THE ANNUAL AUDITS OF EACH  COUNTY'S, RATHER THAN A STATE PURPOSE, THE PROVISIONS OF 19 O.S. 177.1 [19-177.1], ET SEQ., AND 62 O.S. 331 [62-331], WHICH REQUIRES THAT THE EXPENSES OF SUCH AUDITS BE PAID FOR OUT OF THE PROCEEDS OF EACH COUNTY'S AD VALOREM TAX REVENUES, DO NOT VIOLATE THE PROVISIONS OF ARTICLE X, SECTION 9, WHICH PROHIBITS THE EXPENDITURE AND USE OF AD VALOREM TAX REVENUES FOR STATE PURPOSE. (PUBLIC FINANCE, COUNTY AND COUNTY OFFICERS, STATE AUDITOR AND INSPECTOR, COUNTY FINANCIAL RECORDS) CITE: 19 O.S. 177.2 [19-177.2], 62 O.S. 331 [62-331], ARTICLE X, SECTION 9(A), ARTICLE VI, SECTION 19 (NEAL LEADER)